UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 15-2329


TYRONE HURT,

               Plaintiff – Appellant,

          v.

RENEE TERRELL, a/k/a Renee McGill,

               Defendant - Appellee.



                            No. 15-2357


TYRONE HURT,

               Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA,

               Defendant - Appellee.



                            No. 15-2358


TYRONE HURT,

               Plaintiff – Appellant,

          v.
UNITED STATES OF AMERICA; ALL FOREIGN TAXPAYERS, and its
employers, across the nation,

               Defendants - Appellees.



                           No. 15-2359


TYRONE HURT,

               Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA; NARCOTIC AGENTS (1972),

               Defendants - Appellees.



                           No. 15-2384


TYRONE HURT,

               Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA; THE FIRST (1ST) TO THE FORTY-
THIRD (43RD) PRESIDENT OF THE UNITED STATES,

               Defendants - Appellees.



                           No. 15-2386


TYRONE HURT,

               Plaintiff – Appellant,

          v.


                                2
UNITED STATES OF AMERICA; U. S. CONSTITUTION; THE COUNTRY
OF NORTH AMERICA; THE INTERNATIONAL CRIMINAL COURT, (1946
Hague, Germany); CHIEFS OF POLICE, and all law enforcement
officials; FORMER LATE PRESIDENT OF THE UNITED STATES,
RICHARD NIXON; THE INTERNATIONAL PEACE COURT, (1946 Hague,
Germany),

                Defendants - Appellees.



                             No. 15-2388


TYRONE HURT,

                Plaintiff – Appellant,

          v.

INTERNATIONAL CRIMINAL COURT, (1946) (Hague, Germany);
INTERNATIONAL   PEACE   COURT,  (1946)   (Hague,  Germany);
ORGANIZING FOR ACTION; AMERICANS FOR RESPONSIBLE SOLUTIONS;
UNITED STATES HOUSE OF REPRESENTATIVES, (435 members);
UNITED STATES SENATE, (100 members); U. S. CONSTITUTION;
DEMOCRATIC NATIONAL COMMITTEE; CHIEFS OF POLICE, and all
law enforcement officials all across this nation,

                Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Terrence W. Boyle,
District Judge.   (5:15-cv-00414-BO; 5:15-cv-00328-BO; 5:15-cv-
00334-BO; 5:15-cv-00424-BO; 5:15-cv-00324-BO; 5:15-cv-00484-BO;
5:15-cv-00518-BO)


Submitted:   March 4, 2016                 Decided:   March 18, 2016


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


                                  3
Tyrone Hurt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 4
PER CURIAM:

       Tyrone Hurt appeals the district court’s orders dismissing

his civil complaints under 28 U.S.C. § 1915(e)(2)(B) (2012).                We

have reviewed the records and conclude that these appeals are

frivolous.     Accordingly, we dismiss the appeals for the reasons

stated by the district court.              Hurt v. Terrell, No. 5:15-cv-

00414-BO; Hurt v. United States, Nos. 5:15-cv-00328-BO, 5:15-cv-

00334-BO,    5:15-cv-00424-BO,     5:15-cv-00324-BO,        5:15-cv-00484-BO;

Hurt    v.   International      Criminal    Court,    No.    5:15-cv-00518-BO

(E.D.N.C.    Oct.   14,   19,    22,   2015).    We    dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                    DISMISSED




                                       5